Case 2:20-cv-01196-KG-JHR Document 1-1 Filed 11/17/20 Page 1 of 14

 

 

FILED
12th JUDICIAL DISTRICT COURT
Otero County
| a 10/15/2020 9:20 AM
STATE OF NEW MEXICO KATINA WATSON
OTERO COUNTY CLERK OF THE COURT
TWELFTH JUDICIAL DISTRICT COURT Leticia Santos McPherson
MICHAEL HALL and JAMES HALL,
Plaintiffs,
v. case no, 2-1218-CV-2020-00748_
; Counts, James Waylon
ENSUREM JI LLC and Jane Does 1-4,
Defendants,
COMPLAINT FOR VIOLATIONS OF THE UNFAIR PRACTICES ACT,
THE TELEPHONE CONSUMER PROTECTION ACT AND TORTS
TO THE HONORABLE COURT:
lL. Plaintiffs Michael Hall and James Hall (“Plaintiff”) is a real person who may be contacted
through his undersigned attorney,
2. Plaintiff brings this action in accordance with New Mexico state-law and the anti-

harrassment provisions of the Telephone Consumer Protection Act (“the TCPA"), a federal statute
enacted in 199] in response to widespread public outrage about the proliferation of intrusive,
nuisance telemarketing. See Mims v. Arrow Fin, Servs. LLC, 1328. Ct. 740, 745 (2012).

3. The TCPA and the FTC's Telemarketing Sales Rule (“the TSR”) established the National
Do-Not-Call Registry (“the Registry”). The Registry allows people to list their telephone numbers
and thereby indicate their instructions to NOT receive telephone solicitations. See

www.donotcall, gov

 

EXHIBIT

oA

 

 
Case 2:20-cv-01196-KG-JHR Document 1-1 Filed 11/17/20 Page 2 of 14

4. Telemarketers are required by law to subscribe to and comply with the Registry. NMSA
§ 57-12-22(C); 47 U.S.C. § 227(C)(3)(F-G); 16 C.F.R. Part 310; 47 C.F.R. § 64.1200(c).
5. “(Unwanted robocalls and texts, both telemarketing and informational, top the list of
consumer complaints received by” the FCC. See Omnibus TCPA Order, GC Docket 02-278,
FCC 15-72, 2015 WL 4387780 41 (July 10, 2015).1
6. 39 percent of adults were wireless-only in the second half of 2013[.]” Jd. at paragraph 7.
Nearly 50% of all calls to cell phones are now robocalls.2
7. The New Mexico Unfair Practices Act (“the UPA”) and the TCPA each established private
rights of action to receive statutory damages for unlawful robocalling and for violations of the
Registry’s implementing regulations.

Venue and Jurisdiction
8. Plaintiff and their telephone were in the State of New Mexico at the time of the illegal
telemarketing the subject of this Complaint that Defendants and/or their agents harassed him with.
Plaintiffs reside in Otero County. Venue is proper and the Court has subject matter jurisdiction.
9, Defendants do business within New Mexico because Defendants or their agents regularly,
repeatedly telephone the phones of New Mexicans located within New Mexico for the purpose of
advertising products and services. Defendants authorized and approved telemarketing to sell

products and services throughout the State of New Mexico. By directing telemarketing phone

 

1. The FCC defines “robocalis” as “calls that require consumer consent” including “calis made cither
with an [autodialer] or with a prerecorded or artificial voice”. Rules Implementing the TCPA, CG Docket
No. 02-278, Declaratory Ruling and Order released on 7/10/15, 30 FCC Red. 7961, fn 1.

2. Senate Committee (US) on Commerce, Science and Transportation, Report 116-41 issued on 5/21/19
for the Telephone Robocall Abuse Criminal Enforcement and Deterrence Act, page 2 with citations.

2

 
 

Case 2:20-cv-01196-KG-JHR Document1-1 Filed 11/17/20 Page 3 of 14

calls into the forum state, Defendants made themselves subject to the specific personal jurisdiction
of the courts of the forum state.
10. Defendant Ensurem II LLC (“Ensurem” or “Defendants”) is a Delaware limited liability
company that may be served a Summons by service on its manager David Rich or its registered
agent Registered Agents Inc. at 7901 4" St. N., #300, St. Petersburg, FL 33702.
Il. Defendants Jane Does 1-5 (“Jane Does” or “Defendants”) are real persons or entities who
substantially directed, operated, controlled and/or participated with the other Defendants named
above in the telemarketing conspiracy described in this Complaint that harassed Plaintiff, including
the callers who actually initiated the calls at issue to Plaintiff. Their identities and whereabouts
will be discovered so that process can be duly served on them.

The IHegai Phone Calls to Plaintiff Defendants are Responsible For
12. One of Plaintiffs telephones is a wireless or cell phone assigned the number 575-446-
2705. All references herein to Plaintiff's phone refer to their wireless or cell phone assigned the
number 575-446-2705. All robocalls described below were made to Plaintiff's cell phone.
13. Jane Does have repeatedly robocalled Plaintiff using an auto-dialer, or have caused others
to repeatedly robocall Plaintiff (“the calls”).
14. _ Plaintiff states Defendants calls were made with an auto-dialer or automatically because
Jane Does use a standardized, scripted sales pitch in the calls whereby the actual callers fail and
refuse to properly identify themselves and the Sellers or sponsors of the calls as required by law.
These characteristics are hallmarks of automated dialing not directed to any individual in particular

but to whoever may answer or happen to be using the phone number dialed.

 
Case 2:20-cv-01196-KG-JHR Document 1-1 Filed 11/17/20 Page 4 of 14

15. On October 13, 2020 Jane Does called Plaintiff's phone with a device that caused
Piaintiff’s Caller ID to display the phone number “603-250-6602”.

16. “603-250-6602” is a legitimate phone number used and controlled by Jane Does for
communications to and from consumers.

17. Solely for the purpose of identifying the Defendants responsible for the calls, Plaintiff
allowed himself to be transferred by a live telemarketer, during a communication with Jane Does
at the phone number 603-250-6602. Jane Does transferred Plaintiff to Ensurem and Ensurem
thereafter sent Plaintiff the attached email identifying Ensurem as the party Jane Does have been
calling on behalf of.

18. The Ensurem telemarketer Plaintiff had been transferred to said on the phone his name was
“Max”, The email from Ensurem promoted the insurance products “Max” had promoted to
Plaintiff on the phone.

19. ‘The calls to Plaintiff described above were telephone solicitations Defendants made or
caused to be made to encourage the purchase of insurance for personal or houschold use.

20. —— Plaintiff never gave prior express written consent to receive telephone solicitations from
Defendants and has never had any prior relationship with Defendants.

21. Defendants’ calls complained of herein aggravated and harrassed Plaintiff, wasted his time,
invaded his privacy, disrupted his days, were an obnoxious nuisance and cost Plaintiff electricity
to recharge his phone.

22, Defendants do not subscribe to or comply with the Registry.

23. Defendants have not adopted or implemented policies or practices to comply with the TSR,

24. Defendants do not train or supervise their Jane Does for telemarketing compliance.

4
Case 2:20-cv-01196-KG-JHR Document 1-1 Filed 11/17/20 Page 5 of 14

25. Telemarketing to phone numbers listed on the Registry results in consumer complaints.
Based on the numbers of consumer complaints to and about their telemarketers Jane Does,
Defendants had an actual awareness or should have had an actual awareness that their agents
actually making or initiating telephone solicitations, including the calls to Plaintiff described
above, telephone people who object to the calls, to people who did not consent to them, and to
people whose telephone numbers are listed on the Registry.

26. Defendants are aware that consumers they call including Plaintiff did not actually consent
to the calis, and that their calls are directed to phone numbers listed on the Registry, because the
phone numbers Jane Does use to robocall consumers including 603-250-6602 allow the consumers
to call back and complain about the calls. Defendants are also aware because some consumers
allow themselves to be transferred by Jane Does to Ensurem, so that they can also make complaints
in that manner.

27. — If Defendants are not actually aware as set forth above they consciously avoid becoming
aware or they are recklessly indifferent to the use of robocalls directed to consumers whe object
to the calls and to phone numbers listed on the Registry.

28. Defendants intentionally use robocalling because it allows for thousands of automated sales
calls to be initiated in a very short period of time, but their sales representatives or telemarketers
only need actually spend time on the phone with consumers who respond positively. Defendants
thereby illegally shift the cost of aggravation and wasted time to the public at large and away from
themselves where it belongs.

29. Defendants gave and continue to give substantial assistance or support to Jane Does and

each other while knowing, consciously avoiding knowing or being recklessly indifferent to the fact
 

Case 2:20-cv-01196-KG-JHR Document 1-1 Filed 11/17/20 Page 6 of 14

that they are all engaged in acts or :practices that violate the UPA, TCPA and the FTC's
‘Telemarketing Sales Rule (“the TSR”),
30. Defendants’ conduct set forth herein and directed.at Plaintiff'in New. Mexico-was knowing
and willful.
31. Defendants’ conduct set forth herein and directed at Plaintiff in New Mexico was
intentional, conscious, deliberate and volitional.
32. Plaintiff's phone number referred to above. that Defendants or their co-conspirators
repeatedly called, has:at-all relevant times been continuously listed on the National Do-Not-Call
Registry (“the Registry”).
33. All the telephone ‘solicitations to Plaintiff described above: occurred within 4 single 12-
month period.

Defendants’ Direct or Vicarious Liability
34. For 25 years now the FCC has made clear that “the party on whose behalf a solicitation is
made bears ultimate responsibility for any violations.” in the Matter of Rules and Regulations
Implementing the Tel. Consumer Prot, Act of 1991, 10 F.C.C. Red. 12391, 12397 | 13 (1995). in
the Matter of the Joint Petition Filed.by Dish Network, ELC, 28 F.C.C. Red. 6574 (2013). Both
actual and apparent authority, and ratification, can be a basis. fora finding of vicarious liability.
Mohon y. Agentra LLC, 400 F.Supp.3d 1189, 1226 (D. NM 2019). The FCC has rejected a narrow
view of liability, including the assertion that liability requires a finding of formal agency and
immediate direction and-control over the third-party who placed the telemarketing call.. fd,
35.  “{A]lowing the seller to avoid potential liability by outsourcing its telemarketing activities
to Utisupervised third parties would leave constiérs in many cases without ari.effective remedy

6

 
 

Case 2:20-cv-01196-KG-JHR Document 1-1 Filed 11/17/20 Page 7 of 14

for telemarketing intrusions. This would particularly be so if the telemarketers were judgment
proof, unidentifiable, or located outside the United States, as is often the case...... As the FTC
noted, because “[s]ellers may have thousands of ‘independent’ marketers, suing one or a few of
them is unlikely to make a substantive difference for consumer privacy.” May 2013 FCC Ruling,
28 FCC Red at 6588 (4 37) (internal citations omitted).

36. A direct connection exists between all Defendants herein and the calls complained of by
Plaintiff because the calls were directly made on behalf of Defendants so they could all profit from
a common enterprise in which they all substantially participated.

37. Ensurem is either directly responsible for one or more of the calls described above or it is

vicariously liable for the calls complained of by Plaintiff herein because it:

a) authorized Jane Does to initiate the phone calls,
b) directly or indirectly controlled the persons who actually made or initiated the calls;
¢) allowed the telemarketers access to information and operating systems within

Defendants’ control for the purpose of selling goods and services, without which they would not
be able to sell using robocalling;

d) allowed the telemarketers to enter or provide consumer information into
Defendants’ sales or operational systems;

e) approved, wrote, reviewed or participated in developing the telemarketing sales
scripts;

f) Defendants reasonably should have known or consciously avoided knowing that
the actual telemarketers were violating the law and Defendants failed to take effective steps within

their power to require compliance; OR

 
Case 2:20-cv-01196-KG-JHR Document 1-1 Filed 11/17/20 Page 8 of 14

g) Defendants gave substantial assistance or support to Jane Does and each other while
knowing, consciously avoiding knowing, or being recklessly indifferent to the fact that Jane Does
were engaged in acts or practices that violated the TCPA, the UPA and/or TSR.

38. Defendants ratified the robocalls to Plaintiff described above because they accepted and
intended the benefits to them of the calls while knowing or consciously avoiding knowing their
telemarketer-agents were calling phone numbers listed on the Registry without complying with
the Registry.
39. Jane Docs apparently had Ensurem’s authority for the calls because after Plaintiff
expressed interest in their standardized sales pitch solely for the purpose of attempting to identify
the parties responsible for the calls, Jane Does transferred Plaintiff directly to Ensurem so Ensurem
could continue the telephone solicitation.

FIRST SET OF CLAIMS FOR RELIEF - UPA Violations
40. Plaintiff hereby brings this action pursuant to the New Mexico Unfair Practices Act (“the
UPA”) to recover his statutory damages for cach violation of the UPA and his attorney fees. As
set forth above Defendants’ conduct was knowing and/or willful therefore Plaintiff is entitled to
and should be awarded trebic his statutory damages.
4]. The calls to Plaintiff described above violated NMSA §57-12-22(B)(1) and §57-12-
22(C)(1). Plaintiff should be awarded $300 for each separate and distinct violation of the statute,
42, Each call to Plaintiff from Defendants the subject of this matter was also an actionable
unfair or deceptive trade practice because each call violated § 310.4 of the Telemarketing Sales

Rule.

 
 

Case 2:20-cv-01196-KG-JHR Document 1-1 Filed 11/17/20 Page 9 of 14

43. Defendants additionally distinctly violated the UPA because pursuant to 16 C.F.R.
§310.3(b); “It is a deceptive telemarketing act or practice and a violation of this Rule for a person
to provide substantial assistance or support to any scller or telemarketer when that person knows
or consciously avoids knowing that the seller or telemarketer is engaged in any act or practice that

violates §§310.3(a), (c) or (d), or §310.4 of this Rule.”

SECOND SET OF CLAIMS FOR RELIEF - Violations of the TCPA’s Subsection B
44. The foregoing acts and omissions of Defendants or their agents on their behalf constitute
m4ultiple violations of 47 U.S.C. § 227(b) and its implementing regulations.
45.  Plaintiffis entitled to and should be awarded against Defendants $500 in damages for each
and every violation of the TCPA’s Subsection B and its implementing regulations. Because
Defendants’ conduct set forth above was knowing and/or willful Plaintiffs are entitled to and

should be awarded treble damages of up to $1,500 for each and every violation.

THIRD SET OF CLAIMS FOR RELIEF - Violations of the TCPA’s Subsection C
46, Defendants or Defendants’ agents on Defendants’ behalf made telephone solicitations to
Plaintiff more than once within 12 months despite the fact his phone number Defendants or their
agents called has been continuously listed on the Registry at all relevant times.
47. For each of Defendants’ calls to Plaintiff the subject of this Complaint, Plaintiff should

recover up to an additional $1500 pursuant to 47 U.S.C. § 227(C).

 
Case 2:20-cv-01196-KG-JHR Document 1-1 Filed 11/17/20 Page 10 of 14

COMMON-LAW CLAIMS

48. Plaintiff hereby sues Defendants for trespass to chattels and for their civil conspiracy to
direct an illegal telemarketing campaign into the State of New Mexico and to Plaintiff in particular.
49, As set forth and described above, Defendants’ conduct was knowing, willful, wanton,
reckless and/or intentional with conscious or deliberate disregard of Plaintiff's right to not be
subjected to Defendants’ illegal harassment.

50, Plaintiff should have and recover judgment against Defendants for all his actual damages
ot ail his statutory damages, and for an amount of nominal plus exemplary damages sufficient ta
set an example and deter in the f{iture the conduct complained of by Defendants or others.

Slt. Telemarketing campaigns generally place calls to hundreds or thousands of potential
customers en masse. The Court should allow discovery regarding Defendants’ net worth and the
scope of Defendants’ telemarketing as described above into the State of New Mexico, in order to
set an appropriate amount of exemplary or deterrent damages considering the extent of unlawful

harassment by Defendants and their ability to pay.

WHEREFORE, Plaintiff prays for entry of judgment for - his statutory, actual and/or
treble damages sufficient in size to set an example and deter in the future the conduct complained
of by Defendants or others. Plaintiff prays for appropriate exemplary or deterrent damages and
for such other and further relief as the court finds proper. Plaintiff requests an award of his

attorney fees and costs.

10

 
Case 2:20-cv-01196-KG-JHR Document 1-1 Filed 11/17/20 Page 11 of 14

By:

RESPECTFULLY SUBMITTED,

 

Sid Childress, Lawyd)
1925 Aspen Dr. #600A
Santa Fe. NM 87505
childresslaw@hotmail.com
(505) 433 - 9823

Attorney for Plaintiff

it

 
Case 2:20-cv-01196-KG-JHR Document1-1 Filed 11/17/20 Page 12 of 14

10/15/20, HA AM:

Fw: Summary of benefits
Michael Hall <michaelhall 1966@yahoo.com>
“Pag TOPTS/2 O20 2b PhS

To: Sid Childress <childresstaw@hotmail-com>

B & allachmnanis (9 MG}
dactmentsHs 216199000 sb.pdt; SB 2020 H94 31.00) EN (]}.pelk dochmentsHh216196001 sb.pdf;

This is canceriiing the number (603}-250-6602

~~~» Forwarded Message -~

From: Maximiliano Matamoros <mmatamoras@ensurem.com>

Toi michaslhall 1966@yahoo.com <michaelhall, 1966@yahoo com>
Sent: Tuesday, October 13, 2020, 2:36:29 PM MDT

Subject: Summary of henetits

Maximiliano | Matamoros

Licensed Insurance Agent

(855)-695-8210 axl 1930

 

fhmatamoros@ensurem.com
WW, BA SUFI Cord

Ensure, LLC | 15500 Roosevelt Blvd. Ste. 304 I. Clearwater, FL
BS7HG

  

nsureny

 

‘ttps://outlack.Jive.comsmailfinbox/id/AQQKADAWATYOMDABLTNMZDELMJESNC OWMANMDAKABAAWIOSBB OUI TOBE Wo4Hg%30%3D ‘Page Tat)

 
Case 2:20-cv-01196-KG-JHR Document1-1 Filed 11/17/20 Page 13 of 14

 

 

 

 

 

SUMMONS
Twelfth Judicial District Court
Otero County, New Mexico Case Number:D-1215-CV-2020-00748
1000 New York Ave.
Alamogordo. NM 88310 Judge:
Court Telephone: (575) 437 - 7310 Counts, James Waylon
Plaintiffs: Defendant name:
MICHAEL HALL and JAMES HALL ENSUREM II LLC
v. Address: c/o your registered agent
Defendants: Registered Agents Inc. at 7901 4 St. N. #300,
ENSUREM I LLC and Jane Does 1-5 St. Petersburg, FL_33702

 

 

TO THE ABOVE NAMED DEFENDANT: Take notice that:

1. A lawsuit has been filed against you. A copy of the lawsuit is attached. The Court issued
this Summons.
2. You must respond to this lawsuit in writing. You must file your written response with the

Court no later than thirty (30) days from the date you are served with this Summons. (The date
you are considered served with the Summons is determined by Rule 1-004 NMRA). The Court’s
address is listed above.

3. You must file (in person or by mail) your written response with the Court. When you file
your response, you musi give or mail a copy to the person who signed the lawsuit.

4, If you do not respond in writing, the Court may enter judgment against you as requested in
the lawsuit.

5. You are entitled to a jury trial in most types of lawsuits. To ask for a jury trial, you must
request one in writing and pay a jury fee.

6. If you need an interpreter, you must ask for one in writing.

7. You may wish to consult alawyer. You may contact the State Bar of New Mexico for help
finding a lawyer at www.nmbar.org: 1-800-876-6657; or 1-505-797-6066.

Dated at Alamogordo, New Mexico, this 15 day of October . 2020

Katina Watson
CLERK OF COURT ‘s/ Sid Childress

 

py /s/ Leticia Santos McPherson
Deputy

 

 

Sid Childress. Lawyer
1925 Aspen Dr. #600A
Santa Fe. NM 87505
505-433-9823

Attorney for Plaintiffs

 

OF CIVIL PROCEDURE FOR DISTRICT COURTS.
Case 2:20-cv-01196-KG-JHR Document 1-1 Filed 11/17/20 Page 14 of 14

LEE artonedeoagy effi enckeotlgobgaalnfeefdtfosttteg fips

ZOLEE. Id “Bungsiajed 1
OOSH# UHON 4S uh LO6Z
“OupsiueBy pelejsibey supp

   

88-e6a90 lspnezy.

 

‘ ies sets
oda 108 Ea
a oUSES
Austen:
divd ASVISOd SA

 

éf0h hete ado np2o BTOd

NI

 

aSAMIS SSADONd

= WO
